PER CURIAM.
Defendant, counterplaintiff, appeals a final judgment for plaintiff entered after a non-jury trial. He bases his appeal on (1) the refusal of the trial judge to admit a certain letter into evidence, and (2) alleged prejudicial remarks by appellees’ trial counsel.
The refusal to admit the letter proffered is sustained upon authority of Green v. Hood, Fla.App. 1960, 120 So.2d 223, 227. The alleged prejudicial remarks, having been made during a non-jury trial, are not of sufficient weight to require reversal.
Affirmed.